Citation Nr: 1617616	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1992, October 2001 to January 2004, and July 2005 to August 2006, with additional service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in November 2014.  The appeal was remanded to obtain a VA examination, which was obtained in February 2015.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for a right knee disability have been met.


CONCLUSION OF LAW

Service connection for a right knee arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought as it pertains to entitlement to service connection for a right knee disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the Veteran's claim for entitlement to service connection for a right knee disability, such error was harmless and will not be further discussed. 

II.  Legal Criteria 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See 38 C.F.R. § 3.159  (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Layno, 6 Vet. App. at 469-71.

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

III.  Right Knee Disability

The Veteran's service treatment records (STRs) show, as to his first period of service, an August 1983 enlistment examination and report of medical history, which revealed the Veteran's response of "no" to the question whether he ever had or currently had a "trick" or locked knee.  Physical examination of the lower extremities was normal.  A November 1992 report of medical examination and report of medical history performed a month before the Veteran's separation from service, noted similar responses and findings.  The Veteran's remaining STRs from his first period of service do not reveal significant complaint, treatment, or diagnosis with respect to the right knee.  

The Veteran explained in an August 2008 notice of disagreement that he received treatment for his right knee disability during his first period of service, but that it was not recorded in his STRs because "I did not want to put into my medical record my knee problems because it could affect my military career."  The Veteran submitted an April 2007 medical statement from a physician's assistant (PA) of the Department of Orthopedics Womack Army Medical Center to show he received treatment during his first period of service.  The PA indicated that he treated the Veteran for right knee problems from 1986 to 1989.  He indicated the Veteran showed early evidence of arthritis including swelling and pain, and needed "temporary activity restrictions at times because of swelling and pain associated with increased impact activities."  The PA concluded that the Veteran "has had progressive arthritis symptoms and objective changes demonstrated by Physical exam, surgery and MRI since I have known him.  This will likely progress further and require additional surgery in the future."  

Private treatment records dated in 2001, prior to the start of the Veteran's second period of service, show that he sought treatment in January 2001 with a history of a week of right knee pain and swelling following a day where he went jogging in the morning and played golf in the afternoon.  An MRI revealed some chondral damage.  In April 2001 he underwent arthroscopy and a partial lateral meniscectomy.

The Veteran's STRs from his second period of service show repeated complaints of right knee pain and duty limitations due to right knee arthritis.  A November 2001 STR noted that the Veteran was temporarily limited to walking at his own pace and distance as a result of right knee arthritis.  An August 2002 STR noted arthritis of the right knee, and placed a permanent limitation on the Veteran prohibiting him from running with his unit. 

The Board finds the medical statement from the military physician's assistant to be highly probative evidence in favor of the Veteran's claim, as the PA has firsthand knowledge of the treatment the Veteran received during his first period of service.  
 
The Veteran received several VA examinations in connection with claim for entitlement to service connection for a right knee disability.  In a March 2007 VA QTC examination the Veteran reported his knee pain began in 1985 as a result of years of physical training and marching in the army.  The examiner noted functional impairment of walking with a limp.  The Veteran received an x-ray, which showed mild degenerative joint disease in a compartment of the right knee.   

The Veteran was afforded an October 2011 VA examination.  The examiner noted diagnoses of DLD right knee secondary to lateral meniscus tear and osteochondral lesion medial femoral condyle of the right knee and psoriatic arthritis bilaterally.  The examiner concluded that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, because "[The Veteran] went into service with a R knee problem."  The Board finds this opinion is not probative evidence, which weighs against the Veteran's claim as the examiner failed to provide a thorough rationale identifying which period of service he was referencing.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning). 
  
An August 2012 VA opinion was obtained.  The opinion provider reviewed the Veteran's claims file and concluded that the Veteran's right knee disability preexisted service.  The examiner stated the Veteran's existing psoriatic athropathy was "compatible with his age of 53 and the arthropathy."  The opinion provider stated that an August 2010 positive private nexus opinion etiologically linking the Veteran's right knee disability and his active service was incomplete because it does not mention the pre-existing disability or the psoriatic arthropathy.  The Board finds the August 2012 VA opinion is less probative as it failed to identify which period of service the Veteran's right knee disability preexisted.  Also, it did not discuss any of the Veteran's diagnosed knee disabilities other than psoriatic arthropathy.  Thus, the August 2012 VA opinion is of little to no probative value. 

In response to the November 2014 Board remand the Veteran received a February 2015 VA examination.  The VA examiner noted diagnoses of right knee anterior cruciate ligament tear in 2000, right knee joint osteoarthritis with an onset at an unknown date, and psoriatic arthritis.  The examiner noted abnormal range of motion in the right knee.  The examiner noted the Veteran received surgery to repair ligaments and microfractures in 2000 and 2010, which resulted in residual symptoms of episodic pain.  A February 2015 MRI was performed on the Veteran's right knee which showed mild degenerative joint disease and osteophytosis. 

The February 2015 VA examiner concluded that the Veteran's right knee disability was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran had right knee surgery eight years after his separation from his first period of service.  The examiner noted that there was no evidence that the Veteran injured his right knee while in the service, noting that the Veteran reported being active and playing sports but did not report injury or treatment while in service.  The Board finds the February 2015 VA examination to be inadequate as the examiner failed to address the positive evidence of record, which references treatment of right knee disability during the Veteran's first period of service.  See April 2007 medical statement noting in-service treatment for right knee pain during the Veteran's first period of service, November 2006 private medical opinion noting a diagnosis of osteoarthritis in 1990, August 2010 private medical opinion, and the Veteran's lay statements.  

The Veteran's lay statements and private medical evidence demonstrate a nexus between the Veteran's right knee disability and his first period of active service.  The Veteran filed a December 2006 claim for entitlement to service connection for a right knee disability, which he stated onset in 1985, during his first period of service.  In a May 2015 statement, the Veteran indicated that while his right knee disability was not preventing him from being active, his right knee pain had only been improved because he was taking medication.  The Board finds the Veteran credible as regards to his accounts that he began to experience right knee pain during his first period of service and continues to currently experience right knee pain. 
 
The Veteran obtained private treatment for his right knee disability following his separation from his first period of service.  The Veteran received a private MRI in January 2001, which found grade III chondromalacia involving the medial femoral condyle and a medium sized effusion in his right knee.  May 2001 private treatment record showed a diagnosis of monoarthritis.  A November 2009 private treatment record revealed that the Veteran had been receiving treatment for rheumatologic disease management.  Localized osteoarthritis was noted bilaterally.
  
In a November 2006 positive private nexus opinion the Veteran's private physician stated that he had been treating the Veteran for osteoarthritis of the right knee, and that the Veteran was originally diagnosed with this disability approximately in January 1990.  The physician indicated "it is well known that this type of disability can be present for years prior to becoming symptomatic.  It is my opinion that this condition could have as likely as not been caused or aggravated by the Veteran's active duty service time."  The same private physician provided an additional positive nexus opinion in August 2010.  The physician noted diagnoses of postoperative strain, jumper's knee of the right knee, and lateral meniscus tear of the right knee, which required surgery in 2008.  The physician stated that he reviewed the Veteran's "old records" and noted that the Veteran's "knee problems started during his 28 years of military service, while he was in his early 30's...his knee problems appear to be service related.  This also helped lead to his latest right knee surgery" indicating the Veteran's right knee disability began during his first period of active service.  Taken together the private physician's nexus opinions are competent  evidence, which weigh in favor of the Veteran's claims, as the physician considered the Veteran's history and lay statements and provided a thorough rationale for his conclusion that the Veteran's right knee disability is related to his active service.   

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's right knee disability was incurred in service, and service connection for a right knee disability is warranted.



ORDER

Service connection for a right knee arthritis is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


